DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 6/8/2021.

Claim Objections
Claim 6 is objected to because of the following informalities:  
	Re. claim 6: The phrase “a machine frame” as recited in line 3 appears to be –the machine frame--.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “the electrical conductor” as recited in lines 12 and 13 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6-8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stull et al. (US PAT. 10,090,627).
	Stull et al. teach a device (as per claim 1) for crimping of connection elements with electrical conductors, comprises: at least one die (116), having a recess for deforming crimping tabs, with at least one working surface for deforming a connection element (110) as shown in Fig. 2 (col. 3, lines 16-20), a drive assembly (120) for moving the at least one die as shown in Fig. 1 (col. 4, lines 10-15), at least one anvil (114), wherein the at least one anvil has a receiving surface (150) for the connection element (col. 5, lines 16-22), a working area between the at least one die and the at least one anvil, which are openable and closeable by a relative movement between the at least one die and the at least one anvil as shown in Fig. 2, wherein the device has at least one sonotrode (160), by which an ultrasound is introducible into at least the receiving surface of the at least one anvil as shown in Fig.2 (col. 6, lines 54-57).
	It is noted that the phrase the electrical conductor is ultrasonically welded to the connection element” as recited in lines 12 and 13 is an intended use. According to the scope of the claimed invention, the claim 1 is for the device only, not how to use it such as welding the electrical conductor with the connection element. Therefore, the limitation has not been given patentable weight where it merely recites the purpose of a process or the intended use.
	Re. claim 2: The at least one device has a single anvil (114) as shown in Fig. 2.
	Re. claim 3: The sonotrode is arranged within windows or opening (equivalent with releasably connectable) to the at least one anvil as shown in Fig. 2.
	Re. claim 4: The sonotrode at least partially forms within the at least one anvil as shown in Fig. 2.

	Re. claim 7: The working surface (152) is curved such that a contact surface between the at least one die and the at least one anvil is minimized as shown in Fig. 2.
	Re. claim 8: The device is compressed a stranded conductor (112, col. 3, lines 12-25).
	Re. claim 15: The anvil (114) has a receiving surface (150) for a connection element (110), wherein the anvil has an interface by which the anvil is releasably connectable to a sonotrode (160). It is noted that the phrase “ultrasound is introducible into the receiving surface such that the electrical conductor is ultrasonically weldable to the connection element” as recited in lines 5 and 6 is an intended use. According to the scope of the claimed invention, the claim 1 is for the device only, not how to use it such as welding the electrical conductor with the connection element. Therefore, the limitation has not been given patentable weight where it merely recites the purpose of a process or the intended use.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stull et al.  as applied to claim 1 above, and further in view of Handel et al. (PGPub 2015/0060135 A1).
	Stull et al. teach all limitations as set forth above, but silent a frequency of the sonotrode. Handel et al. teach a device for crimping of connection elements including an ultrasonic horn (equivalent with sonotrode), which can be applied ultrasonic vibration greater than 15 kHz (such as in a range of 15 to 40 kHz) in order to cause the wire cable to vibrate against the anvil (paragraph [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify device for crimping of connection elements of Stull et al. by an ultrasonic horn (equivalent with sonotrode) applied ultrasonic vibration greater than 15 kHz as taught by Handel et al. in order to cause the wire cable to vibrate against the anvil.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stull et al.  as applied to claim 1 above, and further in view of Dola et al. (US PAT. 3,594,900).
	Stull et al. teach all limitations as set forth above, but silent at least two anvils. Dola et al. teach a device for crimping of connection elements (14, 16) with electrical conductors (6, 8) such that the device also has at least two anvils (88a, 90a, 88b, 90b, etc. as shown in Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify device for crimping of connection elements of Stull et al. by at least two anvils as taught by Dola et al. in order to substantially increase in the productivity of the  technician splicing cable ends to each other and reduces the amount of  manipulative skill required on the part of the technician.
	It is noted that the phrases “the at least two anvils are decoupled from each other with regard to vibration and each of the at least two anvils contains a respective one of thereceiving surfaces, and the ultrasound is introducible into only one of the at least two receiving surfaces” as recited in lines 2-5 of claim 16 and “wherein the anvils are decoupled from each other with regard to vibration by a spacing” as recited in lines 1 and 2 of claim 17 are an intended use. According to the scope of the claimed invention, the claim 1 is for the device only, not how to use it such as decoupling each other by the vibration. Therefore, the limitation has not been given patentable weight where it merely recites the purpose of a process or the intended use.

Claims 9, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stull et al.  as applied to claim 1 above, and further in view of Beck et al. (US PAT. 9,281,573).
	Stull et al. teach a process for producing a connection between an electrical conductor and a connecting element, comprising steps of: introducing a connection element (110) into an opened working area, which is defined by an anvil (114) and a movable die (116) as shown in Fig. 2; inserting one end of an electrical conductor (112) into the connection element; closing the working area with the movable die, wherein during the closing at least one working surface of the die and at least one receiving surface of the anvil deform the connection element so that a force locking contact is created between the electrical line and the connection element; and introducing ultrasound by a sonotrode (160) into the receiving surface of the anvil during a crimping process (col. 5, line 8 to col. 6, line 1).
	However, Stull et al. silent an ultrasonically welding between the electrical conductor and a connecting element. Beck et al. teach a process for producing a connection between an electrical conductor (100) and a connecting element (5) such that the ultrasonically welding is performed between the electrical conductor and the connecting element for or producing high-strength connections between the electrical conductor and the connecting element as shown in Figs 1-3 (col. 5, lines 36-48). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of producing a connection between an electrical conductor and a connecting element of Stull et al. by ultrasonically welding between the electrical conductor and a connecting element as taught by Beck et al. in order to produce high-strength connections between the electrical conductor and the connecting element.
	Re. claim 10: Upon closing the working area, Stull et al. also teach that a first segment of a connection element (a left side with a thick line, as shown in Fig. 3) is connected to a portion of the electrical line (112) by a first receiving surface (a left side, as shown in Fig. 3) of the anvil and the first working surface of the die (a left side, as shown in Fig. 3), and upon closing of the working area a second segment of a connection element (a right side with a thin line, as shown in Fig. 3) is connected to the electrical line by a second receiving surface (a right side, as shown in Fig. 3) of the anvil or a receiving surface of a second anvil and a second working surface (a right side, as shown in Fig. 3) of the die or a working surface of a second die.
	Re. claim 11: Stull et al. also teach that the ultrasound is introduced into the first receiving surface (150) as shown in Fig. 2.
	Re. claim 14: A crimping connection (110) produced by a process as set forth above in claim 9.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stull et al. in view of Beck et al., as applied to claim 9 above, and further in view of Bohm et al. (US PAT. 10,554,004).
	Stull et al., modified by Beck et al., teach all limitations as set forth above, but silent introducing torsional ultrasound vibrations into the connection element. Bohm et al. teach a process of producing a joint including a process of imparting an ultrasonic vibration into the sheath by the sonotrode such that the cable is at least sectionally connected to the sheath using a torsional vibration such that the working face is moved back and forth in a direction perpendicular to the torsion axis of the sonotrode to produce the joint between the cable and the sheath (col. 11, line 24 to col. 12, line 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify process for producing a connection between an electrical conductor of Stull et al., modified by Beck et al., by providing a torsional vibration as taught by Handel et al. for moving the working face back and forth in a direction perpendicular to the torsion axis of the sonotrode to produce the joint between the cable and the sheath.	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stull et al. in view of Beck et al., as applied to claim 9 above, and further in view of Williams (PGPub 2013/0197823 A1).
	Stull et al., modified by Beck et al., teach all limitations as set forth above, but silent applying an ultrasound pulse at least upon maximum force between the die and the connection element. Williams teaches a process of producing a connection between an electrical conductor including a process of compressing at a maximum pressure at a point 63 between die and connection element, and then the pressure is released and separation between the die and the connection element as shown in Fig. 7 in order to provide a good crimp (paragraphs [0037]-[0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify process for producing a connection between an electrical conductor crimping of connection elements of Stull et al., modified by Beck et al., by applying an ultrasound pulse at least upon maximum force between the die and the connection element as taught by Williams provide a good crimp.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729